Appeal from an order of the Court of Claims (Lyons, J.), entered May 4, 1989, which granted the State’s motion to dismiss the claim for failure to state a cause of action.
Pursuant to statutory authority, the Department of Correctional Services has promulgated regulations governing the eligibility of inmates to participate in temporary release programs, which include leaves of absence to make deathbed *886visits (see, Correction Law §§ 113, 852; 7 NYCRR parts 1900, 1901). However, such participation is a privilege and not a right (Correction Law § 851 [6]; § 855 [9]). Therefore, the Court of Claims properly determined that the refusal to grant claimant leave to visit his mother prior to her death could not form a basis for a claim against the State (see, People ex rel. Feliciano v Waters, 99 AD2d 850).
Order affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.